USCA4 Appeal: 21-1337      Doc: 5        Filed: 09/15/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1337


        SHENIQUA L. WATSON,

                            Plaintiff - Appellant,

                     v.

        VIRGINIA DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:19-cv-00466-JAG)


        Submitted: September 1, 2022                                Decided: September 15, 2022


        Before NIEMEYER and KING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Sheniqua L. Watson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1337         Doc: 5      Filed: 09/15/2022      Pg: 2 of 2




        PER CURIAM:

               Sheniqua L. Watson appeals the district court’s orders granting Defendant’s motion

        to dismiss her claims of race discrimination under Title VII of the Civil Rights Act of 1964,

        as amended, 42 U.S.C. §§ 2000e to 2000e-17 (Title VII), and 42 U.S.C. § 1981, and

        granting summary judgment in favor of Defendant on Watson’s remaining claims of racial

        discrimination under Title VII, and gender discrimination, in violation of the Equal Pay

        Act, 29 U.S.C. § 206(d). We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Watson v. Va. Dep’t of

        Agric. & Consumer Servs., No. 3:19-cv-00466-JAG (E.D. Va. Mar. 13, 2020; Mar. 12,

        2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2